Title: To Thomas Jefferson from Josef de Jaudenes and Josef Ignacio de Viar, 12 May 1793
From: Jaudenes, Joseph de,Viar, José (Joseph) Ignacio de
To: Jefferson, Thomas




Mui Señor nuestro
Philadelphia 12. de Mayo de 1793.

Acavamos de recivir varios avisos del Governador de Sn. Agustin relativos à la disposicion que prevalece actualmente entre los Indios Creekes, las atrosidades que han cometido estos ultimamente, y otras noticias que aclaran bastante la conducta amistosa, y pacifica hacia los Americanos, è Indios que se desea seguir de parte de nuestro govierno,  y la mui diferente que observa el Superintendente de los Estados Unidos Don Diego Seagrove hacia los Españoles, y dichos Salvages.
De todos nos hà parecido oportuno pasar Copias à V.S. con el fin de que se entere el Presidente de los Estados Unidos de sus contenidos, y convencerle al mismo tiempo del interes que tomamos en todo quanto puede contribuir à la conservacion de la buena harmonia, y perfecta amistad que felizmente reina entre España, y los Estados Unidos. Tenemos la honrra de subscrivirnos à la disposicion de V.S. con la mas sincera voluntad y sumo respeto, Señor Los mas obedtes., y humdes. servs. Q.B.L.M. de V.S.

josef de jaudenesjosef ignacio de viar



editors’ translation

Our very dear Sir
Philadelphia 12 May 1793

We have just received several communications from the Governor of St. Augustine concerning the situation prevailing at present among the Creek Indians, the atrocities these Indians have committed recently, and other pieces of information that do much to explain the peaceful and friendly behavior our government desires to follow towards the Americans and Indians, and the very different behavior observed by the United States Superintendent, Mr. James Seagrove, towards the Spaniards and those savages.
It has seemed to us appropriate to forward copies of all these communications to you with the object of informing the President of the United States of their contents, and of convincing him, at the same time, of the interest we take in everything that can contribute to maintaining the good harmony and perfect friendship that happily reigns between Spain and the United States. We have the honor of placing ourselves at your disposition with our best will and complete respect, Sir, your most obedient and humble servants. Respectfully yours,

josef de jaudenesjosef ignacio de viar


